Michael Dozier, relator, is seeking a writ of mandamus to compel respondent, the Court of Common Pleas of Cuyahoga County, to vacate his convictions in C.P. Case Nos. CR-38218 and CR-39135. Relator claims his convictions are void since there were no criminal complaints filed in his criminal cases. Respondent moved for summary judgment and attached certified copies of the indictments filed in 1978 in relator's cases. Relator filed a brief in opposition and attached the affidavit of his mother, who averred that she combed the records of his criminal cases and found no complaints/affidavits filed pursuant to Crim.R. 3 and 12(A).
A criminal case may be instituted, however, by not only a complaint but also by a citation or an indictment. See Crim.R. 3, 4.1, 6, 7. Relator was convicted and sentenced upon indictments as demonstrated by respondent, see, also, State ex rel. Dozier v. Mack
(1999), 85 Ohio St. 3d 368, 50 the absence of a criminal complaint in relator's file is irrelevant and does not void relator's convictions. Accordingly, we grant respondent's motion for summary judgment.
Judgment for respondent. Costs to relator.
ANN DYKE, J., CONCURS
                             ___________________________________ JAMES M. PORTER ADMINISTRATIVE JUDGE